McGRAW, Justice,
dissenting:
The majority opinion represents the quintessential example of the elevation of form over substance, with the predictable result of justice being sacrificed to procedural requirements. The primary responsibility of this Court is the administration of justice, see W.Va. Const, art. Ill, § 17, not blind adherence to amorphous legal precepts which leads to unreasonable and manifestly unjust results.
The majority recognizes the legitimate interest of the petitioner and his political *27party in having his name placed on the ballot, and concedes that under the circumstances presented by this case, it would be inherently unreasonable to require the county executive committees to fill the vacancies in the district committee prior to nominating the petitioner for office. Yet this is precisely the procedure the majority requires to be followed, “regardless of how much such a procedure comports with common sense.” Majority opinion, supra, 171 W.Va. at 26, 297 S.E.2d at 432.
Access to the ballot is a fundamental right guaranteed by both our state and federal constitutions. U.S. Const. amend. I; W.Va. Const. art. Ill, § 7. See Williams v. Rhodes, 393 U.S. 23, 89 S.Ct. 5, 21 L.Ed.2d 24 (1968); West Virginia Libertarian Party v. Manchin, 165 W.Va. 206, 270 S.E.2d 634 (1980). The Legislature may enact legislation in aid of this fundamental right, but it may not arbitrarily restrict access to the ballot. See Brewer v. Wilson, 151 W.Va. 113, 150 S.E.2d 592 (1966). Indeed, our jurisprudence is replete with legislative devices which did not pass constitutional muster because they denied ballot access. See, e.g., Benjamin v. Man-chin, No. 15646 (W.Va. Sept. 20, 1982) (per curiam order); West Virginia Libertarian Party v. Manchin, supra; Marra v. Zink, 163 W.Va. 400, 256 S.E.2d 581 (1979); State ex rel. Piccirillo v. City of Follansbee, 160 W.Va. 329, 233 S.E.2d 419 (1977).
Although no constitutional challenge has been raised in this proceeding with regard to W.Va.Code §§ 3-1-9 and 3-5-19, the fundamental right of the petitioner to ballot access must be considered in the award or denial of the writ. And when fundamental rights are weighed against unreasonable and restrictive legislative enactments, our organic law instructs that fundamental rights must be given precedence. W.Va. Const, art. Ill, § 20. I believe that under the facts presented by this case, the petitioner has demonstrated substantial compliance with the cumbersome requirements enacted by the Legislature. In the interests of justice, I would grant the writ.